Exhibit 16.1 ROSENBERG RICH BAKER BERMAN & COMPANY 265 Davidson Avenue, Suite 210 • Somerset. NJ 08873-4120 • phone 908-231-1000 • fax 908-231-6894 111 Dunnell Road, Suite 100 • Maplewood, NJ 07040 • phone 973-763-6363 • iax 973-763-4430 Carl S. Schwartz, CPA . David N, Roth, CPA Steven J, Truppo, CPA Leonard M. Friedman, CPA/ABV, CBA 1 ■ Gary A. Sherman, CPA Robert S. Quick, CPA Brian Zucker, CPA April 11, 2012 Pamela BeznerAli, CPA Marsha L. Baldinger, CPA/ABV, CFP2 • ■ Howard B. Condo, CPA Alvin P. Levine, CPA U.S. Securities and Exchange Commission Daniel M. Brooks, CPA treet, N.E. Washington DC 20549 Re: Life Nutrition Products, Inc. Commission File No. 001-34274 Commissioners: We have read the statements made by Life Nutrition Products, Inc. which we understand will be filed with the Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K/A of Life Nutrition Products, Inc. dated January 10, 2012. We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /S/ Rosenberg Rich Baker Berman & Company
